RECEIVED IN
                                                                                                                                                         COURT OF CRIMINAL APPEALS

                                                                                                                                                                              JAN 05 2015
                                     r>                                                                                       i <^.

                                                                                                                                                                    Abel Acosta, Clerk
5.0 fcov UVS08
    .oXX^Ov Okvft \Of\f
                                                                                  7, 1




U                                                        lO\^i                                       -. "V        (       v                   -%{."-4-
                                                                                                                                                                      ' }•••
—i1                        ,I             ——.'            ,                         _       -                                 y,

                                                                                                                                                                                      D^Acx^
[fixev\ CocarV G-AbL Mo- 30V-V lAa^HS"
     •V.->';-~-'w\
                                                                                                                                                                          i    ~?r
 S\-, ^ft                                                                           ^ALXo                       \i1 » v.Acju^J^                           ^ '
          O




                                                                    .HJaV                 UcCV^T                                   tc                                                                    "OV
                                                                                                                                                                                                   TKt
                                                                                                                                                                                               -tH&.KX
 W-v*c;
    fy->^h                           hcX.^to^^
 /-v
       ^3lOf\/                            IM:                          O-fe^^^;::.^
     ".4rv^-'^b<i^c\v^^--:C£>i:"Oo>i'^- p^vdu^vV ^Cv\ o>
 .,»_:,_;••,•;—Ti   ,- ; —-—r—                      r-tiir—n i—. •         —-—.—:                                     .             .    -,                    .    :^_>        i_    -
                                                                                                                                                                                               REfe^ri"

     U^Vm^ cy? ft^i REMUifi^ -J-C^t o^fe.^-W^
 C-co^aw -                                                                                                                                                                    j-\c                            I.
                                         •^—r«;                                   •xr*                                             •VC-rrHerr                                                            4r   i"^a:T
 i' *:fc                                                                           -,4.
            g^^^-                                      =^wfee                   ^%^fe
                                                                                                       '. *.—
                                                                                                                                                         ^e>-                                           \fee^V
                                                                                                                                                                                                  • I
                                                                   \l-.—            .c
»€W                                      •G                               -tr-      .^      j   '    —
                                                                                                    H—'—''"•.             CA'           TT~
                                                                                                                                                          o.                    .-^Dv

    t'C^                                                                   -£^                      -<—r=v        twr                    -%r-V   FA CO'            '-L.        ~C                         KSStf
                                                                                     1L                                                                                                                            I   1
 ^€                             -r*rt:        •TJ             " -6 ft/f    >'                        -tr^       eki^rfe*c                     *.._\.x.     -*a-tri-
                                                                                                                                                                     Xf
                                                                                                                                                                                          KMr-v3--^€y^rv^r
•<e?*r-              ^4 ^                                       &U—ids
                                                                Ji_'l
                                                                * v.
                                                                      \ZL
                                                                          j- \ ir,^«.
                                                                                   <•»:^ • ..


                                                                            !••     .,ri •'••V.l                          i"i-
                                                                                                                                                         tHH
                                                                                                                                        tPttrc                                 U..'   "^                 ifc±T
<A^^^p^^V-4;e^v^^ La^sV^-fe^u:^1 'XV? •' iV^i^f-^^te^-
^^febj. Sn.Qs'^ •CgUtAUMcit; Q'^icXiji^^^'s/-' Wsf


II                  y^ \                                                        it                                    >—                          '• l —                                  ^—   •>•--
                                                                                -^-=^       •      •     ———•                        v                               <             c
                              •—\                   r^
                         '•    -,Y'<C O''
                         W-—' '•    '' -- 'V,"
                                                    '-. ••via
                                                     •*••. ^^^.^                  Vfts.- %%w c&t... { ..•-..> f<-.;f y-x £~o
      J8XXXX\kX                         \-' ?v". ,'"',-.                                                                                                                                ^
                                              _lj          >•" ; •
                        V^G            CXA                     KLAC-.-^-                           ICTM                   ^!">i 'i>n>.... rvQiM                                        TncKc
            Si -i-r      bcv_A^                1    <-
                                                              —*ttj-—H   V" •   l>.li» S,.* » «x       It..-.. .<it-a^.fc—.•..-—.. —.^.j ,,,.•••.   «..^,,-f    1




                                                                                                   tecxcA-CXUVcj\ -0ob hAV&ci
                                                                                                                                                                    J^

                                                                                                       ofeX^ HtrKXXU XlX,£XX
                                                                                                        K.O HGa£&7
                                                                                                       aooN-Cop-^A S,{g-o5
                                                                                                          •JvAi-f                        *_a TV                v 4-*' <Ns. \i- -       t^yco
                                                                                                                                                                                        rHdOT

                                    •••rV          L-r.              V.-                                                          ^y-        V
                                                                                             v.„> "*vv'C*5-^^'^

A
       >ux)x    C\nC ^b^X:0\McC"Gcx^-.A.^^4V
                          XX^Xi
                                             c3a5 Cfe\vo&68i
      -O ••V!T€^ XRvrrsic^C^Coci^VS CX X\XXXxX> C\r HX<-
    ~^oCX le^5x-6 Cc^pi-to^ sO\x^^..X( CutA-i^'.. lUC^.                                                                                                                                          8^
    */C,i>\^      -r:  -^^_4 -,. ^ 4.V.p\?.!!-.—^.-^--,
                   i LAisu^i^.ci<-^-\—V   r ^/'Xv- C"   r- C«• 'fNf-c .g- r*"\ b£
                                                                 uy-^^A-\—\    '»-•—*•X^>—eg-1,1--•
                                                                                           -' /-X\—r-—*-
                                                                                                    *4 V rO*.
    .' \          s ,.,.! ' .»s/. \W . Xl-L..!
                              ^•4-Vl           XX > wXX
                                       vX6:V>U sr,^t.;\ff.^                                                                                         •
           i v«   r



                                                                                                                           TX                                                               t^




    -(: iXX_^%^i                    to'

                                                                                                                         XWMxjTC^okI'                                                       zrc"Hk^
      7uW, >^X^fX\\o^^^                                                                                                          MU^^L                                                      Xj&£&&&*
#     ,7Sfrv o^e^xrxjv^R                                                                                                     cfr

                        /"
                                            ire              -V C^vt^v                                                      ^DCiXkk^^>~'
                                               ^                                                                             C)c\w- C\^ Von vo, I>f
                                                                                                                                               YSoT"